Citation Nr: 1033919	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 
1983.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2005 rating decision of the Nashville, 
Tennessee, VA Regional Office (RO).  

In August 2010, the Veteran stated that she was unable to attend 
a scheduled hearing.  Thus, the hearing request is withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts entitlement to service connection for a left 
knee disorder and a right ankle disorder.  The Board notes that 
the AOJ denied service connection for a right knee disorder in 
December 2004, and in the January 2005 claim, the Veteran stated 
that she had mistakenly claimed service connection for a right 
knee disorder and had actually injured her left knee during 
service.  

In addition, the Board notes that in a September 2004 VA Form 21-
526 pertaining to the right knee, the Veteran stated that she 
injured her knee in 1984 or 1985 at an identified Base while in 
the National Guard and, "on active duty attending a [] school, 
when she slipped and fell on ice on the sidewalk.  In January 
2005, she stated that doctors, who treated her for right ankle 
tendonitis, while in the National Guard and attending technical 
school, attributed such to marching during basic training.  In 
March 2005, the Veteran stated that she injured her right ankle 
and left knee during, "active duty Air Force, and Air National 
Guard."  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1131, 1110 (West 
2002 & Supp. 2009).  Service connection basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2009).  
Service connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board further notes that active military, naval, or air 
service includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2009).  
Stated differently, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  In 
this case, and while National Guard records reflect an August 
1984 assessment of acute left knee strain and a February 1985 
assessment of left knee contusion/sprain, a period of active 
service, other than from October 1979 to October 1983, has not 
been verified and the Veteran's service personnel 201 file has 
not been associated with the claims file.  

The July 1979 service entrance examination report shows that the 
lower extremities and feet were normal.  Service treatment 
records, dated in December 1979, reflect assessments of right 
ankle tendonitis and right ankle sprain.  A March 1980 record 
notes that the Veteran was involved in a motor vehicle accident 
earlier in the morning and had been hit by a metal rack in both 
legs.  The left leg was noted to be bruised with a raised, 4 cm x 
4 cm x 11/2 contusion, x-ray examination of the tibia was noted to 
be "stat" and "neg," and the assessment was severe contusions 
and bruises over the tibia.  An April 1980 service treatment 
record notes, "concerned about legs - still feels 'lumps.'"  No 
pathology regarding the left leg was reported and palpation of 
the left leg was noted to be mildly tender.  

A July 2006 VA record treatment record reflects complaints 
pertaining to the legs.  A November 2006 VA treatment record 
notes a history of tendonitis in the right ankle in 1979 and 
complaints of similar symptoms in that regard.  

In this case, there is insufficient evidence upon which to base a 
determination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, the Veteran should be afforded a VA 
examination in order to determine whether she has a current left 
knee or right ankle disorder related to service.  The Board notes 
that consequences of failure to report for a VA examination 
without good cause (i.e., the illness or hospitalization of the 
claimant and death of an immediate family member), may include 
denial of the claim.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify all periods of 
active service, to include periods of ACDUTRA 
or INACUDRA, if any.  If the Veteran had no 
ACDUTRA or INACDUTRA, such should be 
documented in the claims file.  All records 
in association with efforts in this regard 
should be associated with the claims file.  

2.  The AOJ should associate the Veteran's 
service personnel 201 file with the claims 
file.  

3.  After completion of numbers 1 & 2 above, 
to the extent possible, the AOJ should 
schedule the Veteran for a VA examination to 
determine the nature and existence of any 
chronic left knee or right ankle disability.  
The claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished.  The AOJ should 
request that the VA examiner express an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified left knee disorder or 
right ankle disorder is related to service or 
whether any chronic disability, to include 
arthritis, was shown during service or within 
the initial year after separation from active 
duty.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause may have adverse effects on her 
claims.  38 C.F.R. § 3.655 (2009).

5.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development, to include all opinions 
obtained, for adequacy, and any additional 
action necessary in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable period of 
time in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


